DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election of Species Requirement
Applicant’s election without traverse of the following in the reply filed on 3/09/2022 is acknowledged:
A) Central body has: 1) a single longitudinal axis, single section (see FIG. 3C, 100), 

    PNG
    media_image1.png
    434
    277
    media_image1.png
    Greyscale
 
B) Articular surface is: 1) convex,
C) The prosthesis has: 2) central body and fins are not modular and removable (monoblock).
Claims 7, 18, 22 and 24 are withdrawn according to applicant.
Priority
This application repeats a substantial portion of prior Application No. 16/154,016, filed 10/08/2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claims 8 and 10-12 claim angle ranges and length ranges which were not supported in the parent application. The examiner notes Table 1, however, this is merely measured human anatomy and not that of the prosthesis. For example, how can the implant be claimed to the maximum of the measured anatomy without extending outside of the bone?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,229,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
	Claim 8 claims, “wherein a first fin of the plurality of fins aligns with a lesser tuberosity of a humerus of a subject at an angle ranging from 58.29 degrees up to and including 83.52 degrees from a vertical axis of the prosthesis” wherein “aligns” interpreted as being implanted, thus, claiming a human. The examiner suggested adding the language “when implanted” similar to the language used in claim 9.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 claims, “wherein a first fin of the plurality of fins aligns with a lesser tuberosity of a humerus of a subject at an angle ranging from 58.29 degrees up to and including 83.52 degrees from a vertical axis of the prosthesis”. The examiner finds in this range in supported in Table 1, however, the written description fails to convey what about the prosthesis is this defining.
Claims 8 and 10-12 claim angle ranges and lengths which were not supported in the parent application. The examiner notes Table 1, however, this is merely measured human anatomy and not that of the prosthesis. How can the implant be claimed to the maximum of the measured anatomy with extending outside of the bone?



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 claims, “wherein a first fin of the plurality of fins aligns with a lesser tuberosity of a humerus of a subject at an angle ranging from 58.29 degrees up to and including 83.52 degrees from a vertical axis of the prosthesis”. It is unclear what is required of the at least one fin such that it “aligns” with the lesser tuberosity?
Claim 10, “wherein the second fin is aligned with the greater tuberosity at an angle ranging from 22.24 degrees up to and including 46.46 degrees from the vertical axis of the prosthesis” is unclear how this limits the prosthesis.
Claims 11-12, how is the fin length measured?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-17, 19-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brunnarius et al (2010/0274359).
Brunnarius et al teaches a prosthesis comprising a central body 4 having a longitudinal axis normal to a reference plane that extends through the central body.

    PNG
    media_image2.png
    343
    294
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    314
    361
    media_image3.png
    Greyscale

“number of arms 6 or 16 is not limited to four or three.. (e.g., five or more arms are possible) (par. 0052)”. It is the examiner’s position that this teaches at least five or six fins.
Brunnarius et al further teaches, “in some embodiments, the arms 6 are distributed unevenly about the body 4 to better suit the non-circular interior profile of the glenoid vault V (par. 0032)”.
However, Brunnarius et al does not specifically state, “wherein spacing of the plurality of fins is asymmetric in the reference plane”. 
It would have been obvious to one having ordinary skill in the art to have spaced the fins (including at least five) of Brunnarius et al “wherein spacing of the plurality of fins is asymmetric in the reference plane” to better suit or customize to the non-circular interior profile of the glenoid vault of a particular patient. It would have been obvious that distributed unevenly includes asymmetric spacing. 
Note: nowhere does Brunnarius et al inherently teach that the spacing of the arms are symmetric in the reference plane.

Claims 2, 3, 8, 20: Further, Brunnarius et al is unclear regarding “wherein all of the plurality (five or more”, par. 0052) of fins do not create bilateral symmetry of all of the plurality of fins with respect to a longitudinal plane containing the longitudinal axis due to the spacing in the reference plane of the plurality of fins”. First, the longitudinal plane containing the longitudinal axis can be arbitrarily chosen. Inherently, numerous planes maybe chosen to fulfill this limitation fulfilling this limitation. Under obviousness, wherein all of the plurality of fins do not create bilateral symmetry of all of the plurality of fins with respect to a longitudinal plane containing the longitudinal axis due to the spacing in the reference plane of the plurality of fins” to better suit or customize to the non-circular interior profile of the glenoid vault of a particular patient.
Claims 4 and 21, see at least figure 3 showing first and second openings, generally element 63.
Claims 6, 17 and 23, first articular surface 22A’ is convex and fully capable of the functional language.
	

    PNG
    media_image3.png
    314
    361
    media_image3.png
    Greyscale

	Claim 8, wherein a first fin of the plurality of fins aligns with a lesser tuberosity of a humerus of a subject at an angle ranging from 58.29 degrees up to and including 83.52 degrees from a vertical axis of the prosthesis is interpreted as function language which the prosthesis of Brunnarius et al is fully capable of fulfilling.

    PNG
    media_image4.png
    256
    799
    media_image4.png
    Greyscale


Claim 9, the prosthesis of claim 8, further comprising a second fin of the plurality of fins that which is fully capable of aligning with a greater tuberosity of the humerus when the prosthesis is implanted in the humerus. 
Claim 10, the prosthesis of claim 9, wherein the second fin is fully capable of being aligned with the greater tuberosity at an angle ranging from 22.24 degrees up to and including 46.46 degrees from the vertical axis of the prosthesis. 
Claim 11, it would have been obvious to one skilled in the art to have tried a second fin with a length ranging from 15.07 mm up to and including 25.66 mm for varying sized animals with predictable results.
Claim 12, it would have been obvious to one skilled in the art to have tried a second fin with a length ranging from 13.95 mm up to and including 43.57 mm for varying sized animals with predictable results. 
	Claim 15, the prosthesis of claim 8, is fully capable of having an inferior fin of the plurality of fins that aligns with an inferior position of the humerus when the prosthesis is implanted in the humerus. 
Claim 16, the accessory fin of the plurality of fins that aligns with a posterior-inferior position of the humerus to capture posterior-inferior bone when the prosthesis is 
Claim 20, wherein: a first fin of the plurality of fins has a first fin length, the first fin length defined by a first distance from the central body to an outermost radial edge of the first fin, a second fin of the plurality of fins has a second fin length, the second fin length defined by a second distance from the central body to an outermost radial edge of the second fin, wherein the second fin length is less than the first fin length; see at least figure 3 showing different distances.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BRUCE E SNOW/Primary Examiner, Art Unit 3774